Title: To Thomas Jefferson from Wilson Cary Nicholas, 23 March 1808
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington March 23d. 1808
                  
                  At the request of several of the most respectable people of Kentucky I take the liberty to mention Mr. Fortunatus Cosby, as a person every way qualified to fill the Office of Judge in the Indiana territory I am informed Mr. Cosby is a most respectable man and a good lawyer. I am not not myself acquainted with this gentn. Mr. Pope, can give you full information of his character and qualifications, and I am sure will take pleasure in doing it if he is called upon
                  I am with the greatest respect, your hum. Serv.
                  
                     W. C. Nicholas 
                     
                  
               